  

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) is entered into and effective as of the Third Amendment Closing Date
(as defined below) among ENERJEX RESOURCES, INC., a Nevada corporation
(“Parent”), ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation (“EnerJex Kansas”), DD ENERGY, INC., a Nevada corporation (“DD
Energy”), Working Interest, LLC, a Kansas limited liability company (“Working
Interest”), and BLACK SABLE ENERGY, LLC, a Texas limited liability company
(“Black Sable”; together with Parent, EnerJex Kansas, DD Energy and Black Sable,
each a “Borrower” and, collectively, “Borrowers”) and TEXAS CAPITAL BANK, N.A.,
a national banking association, as a Bank, L/C Issuer and Administrative Agent
(in such latter capacity and together with its successors and permitted assigns
in such capacity the “Administrative Agent”), and the several banks and
financial institutions from time to time parties to the Credit Agreement, as
defined below (the “Banks”). Capitalized terms used but not defined in this
Third Amendment have the meaning given them in the Credit Agreement.

 

RECITALS

 

A.          Borrowers, Administrative Agent, L/C Issuer and Banks previously
entered into that certain Amended and Restated Credit Agreement dated as of
October 3, 2011, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 14, 2011 and that certain Second
Amendment to Amended and Restated Credit Agreement dated as of August 31, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

 

B.          Borrowers, Administrative Agent, L/C Issuer and Banks have agreed to
amend the Credit Agreement, subject to the terms and conditions of this Third
Amendment.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

I.          Specific Amendments to Credit Agreement.

 

A.          Article I, Definitions, of the Credit Agreement is hereby amended by
adding the following definitions in their proper alphabetical order:

 

“Net Debt” means, as of the date of any determination, (a) all Indebtedness
under this Agreement, plus (b) any long-term Indebtedness permitted under
Section 7.03, minus (c) any unencumbered cash on hand.

 

“Third Amendment” means the Third Amendment to Amended and Restated Credit
Agreement dated effective as of the Third Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.

 



 

 

 

“Third Amendment Closing Date” means November 2, 2012.

 

B.          Section 2.04(a), Borrowing Base Determination, of the Credit
Agreement is hereby deleted in its entirety and replaced with following:

 

(a)          The Borrowing Base in effect as of the Third Amendment Closing Date
is $12,150,000 relative to the Proved Reserves attributable to the Borrowing
Base Oil and Gas Properties and the Monthly Borrowing Base Reduction is $0.00.
The Borrowing Base shall be automatically reduced on the first day of each month
by the Monthly Borrowing Base Reduction beginning December 1, 2012. The
Borrowing Base and the Monthly Borrowing Base Reduction shall be re-determined
from time to time pursuant to the provisions of this Section.

 

C.          Section 7.02, Investments; Acquisitions, of the Credit Agreement is
hereby amended by deleting the “and” at the end of Subsection (e) and replacing
the “.” at the end of Subsection (f) with “; and”.

 

D.          Section 7.02, Investments; Acquisitions, of the Credit Agreement
hereby amended by adding the following new Subsection (g) to the end thereof:

 

(g)          the repurchase by Parent of common stock in an aggregate amount not
to exceed $2,000,000 on or before December 31, 2013; provided that both before
and after giving effect to the making of such repurchase, (i) no Default or
Event of Default has occurred and is continuing and (ii) the then-current
Aggregate Outstanding Exposure is equal to or less than ninety percent (90%) of
the then-current Aggregate Commitment Amount.

 

E.          Section 7.12(b), Funded Debt to EBITDAX Ratio, of the Credit
Agreement is hereby deleted in its entirety and replaced with the following new
Section 7.12(b):

 

(b)          Net Debt to EBITDAX Ratio. For the quarterly periods ending
September 30, 2011 and December 31, 2011, permit the ratio of Net Debt to
Borrowers’ and their Subsidiaries’ consolidated EBITDAX for that preceding
quarter to be greater than 4.75:1.00; or for the fiscal quarter ending March 31,
2012 and each fiscal quarter thereafter, permit the ratio of Net Debt to
Borrowers’ and their Subsidiaries’ consolidated EBITDAX for that preceding
quarter to be greater than 4.50:1.00. For the purpose of calculating the
foregoing ratio, EBITDAX will be annualized by: (i) multiplying by 4 for the
three-month period ending September 30, 2011, (ii) multiplying by 2 for the
six-month period ending December 31, 2011, and (iii) multiplying by 1.33 for the
nine-month period ending March 31, 2012. For the twelve-month period ending
June 30, 2012, and for each period thereafter, EBITDAX will be calculated based
on actual EBITDAX for the previous four fiscal quarters. For purposes of
calculating the foregoing ratio, Net Debt will be determined beginning as of
September 30, 2012.

 



2

 

 

F.          Section 7.12(c), Interest Coverage Ratio, of the Credit Agreement is
hereby amended by adding the following sentence to the end thereof:

 

For the purpose of calculating the foregoing ratio, EBITDAX will be annualized
by: (i) multiplying by 4 for the three-month period ending September 30, 2011,
(ii) multiplying by 2 for the six-month period ending December 31, 2011, and
(iii) multiplying by 1.33 for the nine-month period ending March 31, 2012. For
the twelve-month period ending June 30, 2012, and for each period thereafter,
EBITDAX will be calculated based on actual EBITDAX for the previous four fiscal
quarters.

 

II.          Limited Waiver. Subject to the other terms and conditions set forth
herein, Administrative Agent and Banks hereby waive Borrowers’ compliance with,
and any resulting Event of Default arising from Borrowers’ failure to comply
with, the financial covenant set forth in Section 7.12(c) (Interest Coverage
Ratio) solely in relation to the fiscal quarter ending December 31, 2011. The
waiver granted hereunder does not indicate an intent to establish any course of
dealing between Administrative Agent, Banks and Borrowers with regard to future
waivers, consents, agreements to forbear or any other modifications that may be
requested. Administrative Agent’s and Banks’ agreement to the waiver herein
should not be construed as an indication that Administrative Agent and Banks
would be willing to agree to any further or future consents, waivers, agreements
to forbear or any modifications to any of the terms of the Credit Agreement or
other Loan Documents, or any Events of Default or Defaults that may exist or
occur thereunder.

 

III.          Conditions Precedent to Third Amendment. This Third Amendment
shall be effective once each of the following conditions have been satisfied in
Administrative Agent’s sole discretion on or before the Third Amendment Closing
Date:

 

(a)Borrowers, Administrative Agent and Banks shall have executed and delivered
this Third Amendment (including, without limitation., all schedules, exhibits
and annexes to be attached hereto and incorporated herein);

 

(b)Borrowers shall have paid, in immediately available funds, to the
Administrative Agent (i) a facility fee in the aggregate amount of $37,125 and
(ii) an engineering fee in the aggregate amount of $2,500; and

 

(c)Administrative Agent shall have received, in form and content satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Administrative Agent may request.

 

IV.          Representations, Warranties and Covenants. Borrowers represent and
warrant to Administrative Agent and Banks that (a) they possess all requisite
Corporate Power and authority to execute, deliver and comply with the terms of
this Third Amendment, (b) this Third Amendment has been duly authorized and
approved by all requisite Corporate Action on the part of the Borrowers, (c) no
other consent of any Person (other than Administrative Agent and Banks) is
required for this Third Amendment to be effective, (d) the execution and
delivery of this Third Amendment does not violate their Governing Documentation,
(e)  the representations and warranties in each Loan Document to which they are
a party are true and correct in all material respects on and as of the Third
Amendment Closing Date as though made on the Third Amendment Closing Date, (f) 
they are in full compliance with all covenants and agreements contained in each
Loan Document to which they are a party, (g) no Event of Default or Default has
occurred and is continuing, and (h) except as may be addressed in this Third
Amendment, no exhibit or schedule to the Credit Agreement is required to be
supplemented, amended or modified in connection with the transactions
contemplated by this Third Amendment or any other matters occurring prior to the
Third Amendment Closing Date. In particular, but without limiting the generality
of the foregoing, Exhibit A attached to the Credit Agreement, as amended by this
Third Amendment or any prior amendment, describes all of Borrowers’ Borrowing
Base Oil and Gas Properties. The representations and warranties made in this
Third Amendment shall survive the execution and delivery of this Third
Amendment. No investigation by Administrative Agent or any Bank is required for
Administrative Agent or any Bank to rely on the representations and warranties
in this Third Amendment.

 



3

 

 

V.          Scope of Amendment; Reaffirmation; Release. All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Third
Amendment. This Third Amendment is a Loan Document. Except as affected by this
Third Amendment, the Loan Documents are unchanged and continue in full force and
effect. However, in the event of any inconsistency between the terms of the
Credit Agreement (as amended by this Third Amendment) and any other Loan
Document, the terms of the Credit Agreement shall control and such other
document shall be deemed to be amended to conform to the terms of the Credit
Agreement. Borrowers hereby reaffirm their obligations under the Loan Documents
to which they are a party to and agree that all Loan Documents to which they are
a party to remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Third Amendment). Borrowers hereby release, discharge and
acquit Administrative Agent, L/C Issuer and Banks from any and all claims,
demands, actions, causes of action, remedies, and liabilities of every kind or
nature (including without limitation, offsets, reductions, rebates, or lender
liability) arising out of any act, occurrence, transaction or omission occurring
in connection with the Credit Agreement and the other Loan Documents prior to
the Third Amendment Closing Date.

 

VI.          Miscellaneous.

 

(a)          No Waiver of Defaults. Except as expressly provided herein, this
Third Amendment does not constitute (i) a waiver of, or a consent to, (A) any
provision of the Credit Agreement or any other Loan Document, or (B) any present
or future violation of, or default under, any provision of the Loan Documents,
or (ii) a waiver of Administrative Agent’s or any Bank’s right to insist upon
future compliance with each term, covenant, condition and provision of the Loan
Documents.

 

(b)          Form. Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this Third Amendment,
if any, must be in form and substance satisfactory to Administrative Agent and
its counsel.

 

(c)          Headings. The headings and captions used in this Third Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Third Amendment, the Credit Agreement, or the other Loan
Documents.

 



4

 

 

(d)          Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Third Amendment, including, without limitation, the reasonable
fees and disbursements of Administrative Agent’s counsel.

 

(e)          Successors and Assigns. This Third Amendment shall be binding on
Borrowers and their respective successors and permitted assigns and shall inure
to the benefit of Administrative Agent, L/C Issuer and Banks and their
respective successors and permitted assigns.

 

(f)          Multiple Counterparts. This Third Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document. All counterparts must be construed together to constitute one (1)
and the same instrument. This Third Amendment may be transmitted and signed by
facsimile or portable document file (pdf). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(g)          Governing Law. This THIRD Amendment and the other Loan Documents
must be construed, and their performance enforced, under Texas law.

 

(h)          Entirety. This Third Amendment Represents the Final Agreement By
and Among Borrowers, Administrative Agent, L/C Issuer and Banks With Respect to
the Subject Matter Hereof and May Not Be Contradicted by Evidence of Prior,
Contemporaneous, or Subsequent Oral Agreements by the Parties. There Are No
Unwritten Oral Agreements between the Parties.

 

(Signature pages follow)

 



5

 

 

IN WITNESS WHEREOF, this Third Amendment is executed effective as of the Third
Amendment Closing Date.

  



  BORROWERS:                     ENERJEX RESOURCES, INC.                   By:  
      Robert G. Watson, Jr.       Chief Executive Officer                    
ENERJEX KANSAS, INC.                     By:         Robert G. Watson, Jr.      
Chief Executive Officer                     DD ENERGY, INC.                    
By:         Robert G. Watson, Jr.       Chief Executive Officer                
    WORKING INTEREST, LLC                     By:         Robert G. Watson, Jr.
      Chief Executive Officer                     – and –                      
BLACK SABLE ENERGY, LLC                     By:         Robert G. Watson, Jr.  
    Chief Executive Officer  

 



Signature Page to Third Amendment

 

 



          ADMINISTATIVE AGENT, L/C ISSUER AND BANKS:                     TEXAS
CAPITAL BANK, N.A.,     as Administrative Agent, L/C Issuer and     a Bank      
                By:         W. David McCarver IV       Senior Vice President  

 



Signature Page to Third Amendment

 

 